Kato, J.
(dissenting) — I agree with the majority that the constitutional challenge fails. But in my view, genuine issues of material fact preclude summary judgment with respect to the applicability of the exception in RCW 51-.24.020.
All facts must be interpreted in a light most favorable to the nonmoving party. Marquis v. City of Spokane, 130 Wn.2d 97, 922 P.2d 43 (1996). RCW 51.24.020 provides an exception to the immunity granted employers under the Industrial Insurance Act, Title 51 RCW, when an employer deliberately injures an employee:
If injury results to a worker from the deliberate intention of his or her employer to produce such injury, the worker or beneficiary of the worker shall have the privilege to take under this title and also have cause of action against the employer as if this title had not been enacted, for any damages in excess of compensation and benefits paid or payable under this title.
“ ‘Deliberate intention’ means the employer must have actual knowledge an injury was certain to occur and willfully disregards that knowledge.” Folsom v. Burger King, 135 Wn.2d 658, 665, 958 P.2d 301 (1998) (quoting Birklid v. Boeing Co., 127 Wn.2d 853, 865, 904 P.2d 278 (1995)).
After the accident, Leashia Hoehn said, ‘We knew this was going to happen, we just didn’t know when. We just didn’t know how to fix it. . .. Leon has fixed it now with a mesh like web covering. We call it the Webley.” Clerk’s Papers at 47. The employer thus acknowledged she knew that an injury was certain to occur. The first prong is satisfied. The second prong requires willful disregard of that knowledge. Although Ms. Hoehn said they did not know how to fix the problem, her husband was able to fashion a relatively simple remedy after the accident. *74Viewed in a light most favorable to the appellant, these facts can lead to the reasonable inference that the Hoehns willfully disregarded their admitted knowledge of certain injury. The second prong is satisfied as well.
For these reasons, I respectfully dissent.